


110 HRES 36 IH: Expressing the sense of the House of

U.S. House of Representatives
2007-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		1st Session
		H. RES. 36
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2007
			Mr. Lantos (for
			 himself and Ms. Ros-Lehtinen)
			 submitted the following resolution; which was referred to the
			 Committee on Foreign
			 Affairs
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the United States should declare its support for the
		  independence of Kosova.
	
	
		Whereas the United States and the international community
			 recognize that a right to self-determination exists as a fundamental right of
			 all people;
		Whereas Kosova was constitutionally defined as a sovereign
			 territory in the First National Liberation Conference for Kosova on January 2,
			 1944, and this status was confirmed in the Constitution of the Socialist
			 Federal Republic of Yugoslavia adopted in 1946, and the amended Yugoslav
			 constitution adopted in 1974 preserved the autonomous status of Kosova as a de
			 facto republic;
		Whereas prior to the disintegration of the former
			 Yugoslavia, Kosova was a separate political and legal entity with separate and
			 distinct financial institutions, police force, municipal and national
			 government, school system, judicial and legal system, hospitals and other
			 independent organizations;
		Whereas Serbian dictator Slobodan Milosevic rose to power
			 in 1987 on a platform of ultra nationalism and anti-Albanian racism, advocating
			 violence and hatred against all non-Slavs and specifically targeting the
			 Albanians of Kosova;
		Whereas Slobodan Milosevic subsequently stripped Kosova of
			 its self-rule, without the consent of the people of Kosova;
		Whereas the elected Assembly of Kosova, faced with these
			 intolerable acts, adopted a Declaration of Independence on July 2, 1990,
			 proclaimed the Republic of Kosova, and adopted a constitution on September 7,
			 1990, based on the international legal principles of self-determination,
			 equality, and sovereignty;
		Whereas in recognition of the de facto dissolution of the
			 Yugoslav federation, the European community established principles for the
			 recognition of the independence and sovereignty of the republics of the former
			 Socialist Federal Republic of Yugoslavia and Kosova fully satisfied those
			 principles as a de facto republic within the federation;
		Whereas a popular referendum was held in Kosova from
			 September 26–30, 1991, in which 87 percent of all eligible voters cast ballots
			 and 99.87 percent voted in favor of declaring Kosova independent of the
			 Socialist Federal Republic of Yugoslavia;
		Whereas, from the occupation of Kosova in 1989 until the
			 North Atlantic Treaty Organization (NATO) military action against the Milosevic
			 regime in 1999, the Albanians of Kosova were subjected to the most brutal
			 treatment in the heart of Europe since the Nazi era, forcing approximately
			 400,000 Albanians to flee to Western Europe and the United States;
		Whereas in the spring of 1999 almost 1,000,000 Kosovar
			 Albanians were driven out of Kosova and at least 10,000 were murdered by the
			 Serbian paramilitary and military;
		Whereas Slobodan Milosevic was indicted by the
			 International War Crimes Tribunal and extradited to The Hague in June 2001 to
			 stand trial for war crimes, crimes against humanity, and genocide in Kosova,
			 Bosnia, and Croatia;
		Whereas the United Nations established Kosova as a
			 protectorate under Resolution 1244, ending the decade long Serbian occupation
			 of Kosova and Milosevic’s genocidal war in Kosova;
		Whereas Kosovar Albanians, together with representatives
			 of the Serb, Turkish, Roma, Bosniak, and Ashkali minorities in Kosova, have
			 held free and fair municipal and general elections in 2000 and 2001 and
			 successfully established a parliament in 2002, which in turn elected a
			 president and prime minister;
		Whereas 50 percent of the population in Kosova is under
			 the age of 25 and the unemployment rate is currently between 60 and 70 percent,
			 increasing the likelihood of young people entering criminal networks, the
			 source of which lies outside of Kosova, or working abroad in order to survive
			 unless massive job creation is facilitated by guaranteeing the security of
			 foreign investments through an orderly transition to the independence of
			 Kosova;
		Whereas the Kosova parliament is committed to developing a
			 western-style democracy in which all citizens, regardless of ethnicity, are
			 granted full human and civil rights and are committed to the return of all
			 non-criminal Serbs who fled Kosova during and after the war; and
		Whereas there is every reason to believe that independence
			 from Serbia is the only viable option for Kosova, after autonomy has failed
			 time and time again: Now, therefore, be it
		
	
		That it is the sense of the House of
			 Representatives that the United States should—
			(1)recognize the
			 danger that delay in the resolution of Kosova’s final status poses for the
			 political and economic viability of Kosova and its neighbors, and consequently
			 for the future of Southeast Europe;
			(2)publicly support
			 the independence of Kosova within its existing borders as a sovereign and
			 democratic state in which human rights, including the rights of ethnic and
			 religious minorities, and the rule of law are respected as the only way to
			 lasting peace and stability in the Balkans;
			(3)establish a
			 monitoring body in conjunction with the United Nations, the North Atlantic
			 Treaty Organization, and other multilateral organizations to ensure that the
			 new state of Kosova achieves the standards set forth by the UN Security
			 Council, including the protection of minority rights and security for all of
			 Kosova’s communities, and to facilitate an orderly transition from a UN
			 protectorate to a fully functioning democratic government;
			(4)work with the
			 Council of Europe to develop and implement anti-racism programs that would be
			 instituted at the level of federal and municipal governments throughout the
			 Balkans;
			(5)work with the
			 United Nations and North Atlantic Treaty Organization to facilitate the return
			 of Albanians to their pre-war homes in northern Mitrovica and its environs and
			 Serbs to theirs in southern Mitrovica and other parts of Kosova; and
			(6)provide its share
			 of assistance, trade, and other programs to support the government of an
			 independent Kosova and to encourage the further development of democracy, rule
			 of law, and a free market economic system in Kosova and throughout the
			 Balkans.
			
